Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 1 of 16   PageID #: 1551



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


  GREGG C. INOKUMA,                       CIV. NO. 20-00178 LEK-RT

                    Plaintiff,

        vs.

  BANK OF AMERICA, N.A.,      DOE
  DEFENDANTS 1-50,

                    Defendants.


                ORDER GRANTING IN PART AND DENYING IN PART
                  PLAINTIFF’S MOTION FOR ORDER OF REMAND

              Before the Court is Plaintiff Gregg C. Inokuma’s

  (“Inokuma”) Motion for Order of Remand (“Motion”), filed on

  May 20, 2020.     [Dkt. no. 7.]    Defendant Bank of America (“BOA”)

  filed its memorandum in opposition on June 19, 2020, and Inokuma

  filed his reply on June 26, 2020.        [Dkt. nos. 12, 16.]      This

  matter came on for hearing on July 10, 2020.          For the reasons

  set forth below, Inokuma’s Motion is hereby granted in part and

  denied in part.     The Motion is granted insofar as the instant

  case is remanded to the state court because not all defendants

  consented to removal.      The Motion is denied as to Inokuma’s

  request for an award of removal-related attorneys’ fees and

  costs because, although the removal was procedurally defective,

  BOA had an objectively reasonable basis for attempting removal.
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 2 of 16   PageID #: 1552



                                  BACKGROUND

              Inokuma’s claims in this case arise out of the

  foreclosure of his condominium unit in Kihei, Hawai`i.            Inokuma

  initially filed a Complaint on July 18, 2019 in the State of

  Hawai`i Second Circuit Court (“state court”), together with:

  Plaintiffs David Abel and Kristin Abel (“the Abels”); Lin G.

  Eldridge, Individually and as Trustee of the Linden Geary

  Eldridge Trust dated October 30, 1997 (“Eldridge”); Stacie Ray

  Ferreira (“Ferreira”); Richard R. Green (“Green”); Isaak K. Lui

  and Tracy N. Lui (“the Luis”); and Jennifer I. Polich (“Polich”

  and all collectively with Inokuma “Plaintiffs”).           [Notice of

  Removal of Action (“Notice of Removal”), filed 4/20/20 (dkt.

  no. 1), Exh. A (Complaint).]

              On November 8, 2019, BOA and Defendant Mortgage

  Electronic Registration Systems, Inc. (“MERS”) filed a Motion to

  Dismiss Complaint and Motion to Sever (“Motion to Dismiss and

  Sever”).    [Notice of Removal, Exh. B (Motion to Dismiss and

  Sever).]    On March 20, 2020, the state court issued an order

  granting the Motion to Dismiss and Sever in part and denying it

  in part (“3/20/20 State Court Order”).         [Notice of Removal,

  Exh. C (3/20/20 State Court Order).]         The quiet title and

  ejectment claims (“Title Claims”) of the Luis, Ferreira, and

  Polich were dismissed as untimely, and the state court found

  that “[a]ll Plaintiffs and respective claims shall be severed by

                                        2
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 3 of 16   PageID #: 1553



  individual subject property and proceeded upon in separate

  trials.”    [Id. at 5.]    On March 24, 2020 the state court issued

  an amended order (“3/24/20 State Court Order”) that also

  dismissed the Title Claims of Eldridge, Green, and Inokuma.

  [Notice of Removal, Exh. D (3/24/20 State Court Order) at 5]

              Inokuma states Plaintiffs appealed the 3/24/20 State

  Court Order on April 17, 2020.        [Mem. in Supp. of Motion at 3.]

  On June 30, 2020, the Hawai`i Intermediate Court of Appeals

  (“ICA”) dismissed the appeal for lack of appellate jurisdiction.

  Abel v. Bank of Am., N.A., No. CAAP-XX-XXXXXXX, 2020 WL 3547963

  (Hawai`i Ct. App. June 30, 2020).

              According to the Complaint: the Abels are citizens and

  residents of Oregon; Eldridge is a citizen and resident of

  Florida; Inokuma is a citizen and resident of Pennsylvania; and

  Ferreira, Green, the Luis, and Polich are citizens and residents

  of Hawai`i.    [Complaint at ¶ 3.]        BOA is alleged to be the

  successor to Countrywide Loans and/or LaSalle Bank and/or BAC

  Home Loans LLC, and a “national banking association organized

  under the laws of the United States of America and North

  Carolina with its principal place of business and main office

  located in Charlotte, North Carolina.”         [Id. at ¶ 4.]

              Also named in the Complaint were: Defendants Ron L.

  Leon and Albena R. Leon, Individually and as Trustees of the

  Leon Trust dated April 17, 2013 (“the Leons”), citizens of

                                        3
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 4 of 16    PageID #: 1554



  Hawai`i who purchased the Eldridge property; Timothy A. Stewart,

  II and Sanoe M.K. Awai (“the Stewart-Awais”), citizens of

  Hawai`i who purchased the Ferreira property; Brian Wiwchar and

  Barbara Wiwchar (“the Wiwchars”), citizens of Canada who

  purchased the Green property; Richard Dubuc and Penelope F.

  Dubuc (“the Dubucs”), citizens of Canada who purchased the

  Inokuma property; Quinn Ciccarelli and Josefa Ciccarelli (“the

  Ciccarellis”), citizens of Hawai`i who purchased the Lui

  property;1 and James Woessner and Hiroko Woessner (“the

  Woessners”), citizens of Hawai`i who purchased the Polich

  property (all collectively “Purchaser Defendants”).2              [Id. at

  ¶ 6.]       The Complaint alleges the Purchaser Defendants acquired

  their title from BOA or its predecessors.         At the time of each

  purported transfer of title, BOA’s or its predecessor’s title

  was allegedly invalid because the foreclosure to acquire said

  title was “invalid, unlawful, void and/or voidable.”              [Id. at

  ¶ 7.]




          1
         The Ciccarelli’s mortgagee of record for the Lui property
  is MERS, a citizen of Delaware, and the principal of mortgagee
  nominee is Primelending, a Plainscapital Company
  (“Primelending”), a citizen of Texas. [Complaint at ¶ 6.]

          2
         Plaintiffs refer to the Purchaser Defendants, MERS, and
  Primelending as the “QTE Defendants.” See, e.g., Complaint at
  ¶¶ 6-7. The Complaint also names Doe Defendants 1-50 without
  any allegations as to their state of citizenship. [Id. at
  pg. 2.]


                                        4
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 5 of 16   PageID #: 1555



              Plaintiffs allege that, “[b]etween 2008 and 2011,

  [BOA] engaged in a scheme or plan to hold nonjudicial

  foreclosure sales in manner [sic] that increased the likelihood

  of [BOA] being the successful bidder at the vast majority of

  auctions,” allowing it to continue to collect servicing fees

  which would have otherwise ended upon a transfer of the property

  to a third-party bidder.       [Id. at ¶ 11.]    The Complaint alleges

  this involved BOA and its agents systematically offering

  properties without warranties or descriptions, and “postponing

  the first-schedule [sic] auction and holding the auction on

  dates that were unpublished in any newspaper and unposted on the

  property,” in order to “reduce[] interest and attendance at the

  auctions and increase[] the likelihood that” BOA could purchase

  the property for resale.       [Id.]   The Complaint identifies BOA’s

  agents as “Hawaii-licensed lawyers . . . who failed to follow

  the custom and practice of other Hawaii lawyers and failed to

  follow Hawaii law with respect to non-judicial foreclosures.”

  [Id. at ¶ 12.]     As outlined above, this failure allegedly

  benefitted BOA.     All Plaintiffs allegedly had their foreclosures

  conducted or overseen by these agents.         [Id.]   Plaintiffs

  further allege their foreclosures were part of “a single common

  plan or scheme by” BOA.      [Id. at ¶ 13.]     As such, they claim to

  be “victims of the ‘same series of transactions or occurrences’

  within the meaning of Haw. R. Civ. P. Rule 20, conducted in

                                         5
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 6 of 16   PageID #: 1556



  virtually the same manner by the same actors, using the same

  methods as part of their common scheme or plan, . . . properly

  joined in a single action.”       [Id. at ¶ 14.]

              Plaintiffs assert the following claims: “wrongful

  deprivation of real property,” which appears to be a wrongful

  foreclosure claim, against BOA (“Count I”); unfair or deceptive

  acts or practices and unfair methods of competition, in

  violation of Haw. Rev. Stat. Chapter 480, against BOA

  (“Count II”); and quiet title and ejectment against the

  Purchaser Defendants, MERS, and Primelending (“Count III”).

              BOA filed the Notice of Removal on April 20, 2020,

  purporting to remove Inokuma v. Bank of America, N.A., Civil

  No. 19-1-0234(3)-E, based on diversity jurisdiction, pursuant to

  28 U.S.C. §§ 1332 and 1441.       [Notice of Removal at pgs. 1-2.]

  BOA states Inokuma only brought claims against BOA and the

  Dubucs.    [Id. at ¶ 2.]    The Notice of Removal refers to the

  3/20/20 State Court Order and the 3/24/20 State Court Order,

  noting the claims were severed by individual property and

  Inokuma’s claims against the Dubucs were dismissed “in their

  entirety, with prejudice.”       [Id. at ¶ 7.]    BOA argues that,

  because it is the only remaining defendant in Inokuma’s

  remaining claims, no other defendant’s consent is necessary to

  remove.    [Id. at ¶ 9.]    BOA claims the Notice of Removal is

  timely because it was filed within thirty days of March 20,

                                        6
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 7 of 16   PageID #: 1557



  2020, when the state court severed Inokuma’s claims from those

  of the other plaintiffs, making the case removable.           [Id. at

  ¶¶ 11-12.]

               Inokuma now seeks remand in this case: 1) because this

  Court lacks subject matter jurisdiction under 28 U.S.C. § 1332;3

  and/or 2) the procedures for removal set forth in 28 U.S.C.

  § 1446 were not followed.       Inokuma also seeks an award of

  removal-related attorneys’ fees and costs, pursuant to 28 U.S.C.

  § 1447(c).

                                   STANDARD

               The general statute governing removal, 28 U.S.C.

  § 1441, is “strictly construe[d] . . . against removal

  jurisdiction.”     Hansen v. Grp. Health Coop., 902 F.3d 1051, 1056

  (9th Cir. 2018) (citations and quotation marks omitted).

               If a district court determines at any time that
               less than a preponderance of the evidence
               supports the right of removal, it must remand the
               action to the state court. See Geographic
               Expeditions, Inc. v. Estate of Lhotka ex rel.
               Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010);
               California ex rel. Lockyer v. Dynegy, Inc., 375
               F.3d 831, 838 (9th Cir. 2004). The removing
               defendant bears the burden of overcoming the
               “strong presumption against removal
               jurisdiction.” Geographic Expeditions, 599 F.3d
               at 1107 (citation omitted).


        3Inokuma also argues this Court lacks jurisdiction under 28
  U.S.C. § 1331, but BOA did not assert federal question
  jurisdiction as a basis of removal. See Notice of Removal at
  ¶¶ 15, 32.


                                        7
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 8 of 16   PageID #: 1558



  Id. at 1057.    “The ‘strong presumption against removal

  jurisdiction means that the defendant always has the burden of

  establishing that removal is proper,’ and that the court

  resolves all ambiguity in favor of remand to state court.”

  Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

  (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)

  (per curiam)).

                                  DISCUSSION

  I.    Rule of Unanimity

              The Ninth Circuit has stated:

              The so-called “rule of unanimity,” announced by
              the Supreme Court in Chicago, Rock Island, &
              Pacific Railway Co. v. Martin, 178 U.S. 245, 248,
              20 S. Ct. 854, 44 L. Ed. 1055 (1900), as an
              interpretation of a predecessor removal statute,
              merely says that “all the defendants must join in
              the application” for removal. See also Lapides
              v. Bd. of Regents of Univ. Sys. of Ga., 535 U.S.
              613, 620, 122 S. Ct. 1640, 152 L. Ed. 2d 806
              (2002) (citing Chicago only for the proposition
              that “removal requires the consent of all
              defendants”). Chicago does not specify how
              defendants must join in removal. Nor does any
              federal rule or statute specifically prescribe a
              particular manner in which codefendants’ joinder
              must be expressed. In the absence of any rule
              governing joinder in removal, we turn to the
              general principles that govern procedures for
              removal and for attorney representations to
              district courts generally. . . .

                   Applying these general principles, we
              conclude that the filing of a notice of removal
              can be effective without individual consent
              documents on behalf of each defendant. One
              defendant’s timely removal notice containing an
              averment of the other defendants’ consent and

                                        8
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 9 of 16   PageID #: 1559



              signed by an attorney of record is
              sufficient. . . .

  Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1225 (9th

  Cir. 2009) (emphasis in Proctor).         The consent requirements do

  not apply to “nominal, fraudulently joined or unknown

  defendants.”    US Bank Nat. Ass’n v. Taylor, No. CV 15-00018 DKW-

  KSC, 2015 WL 1057119, at *3 (D. Hawai`i Mar. 10, 2015) (citing

  Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir.

  1988); Abrego Abrego v. Dow Chemical Co., 443 F.3d 676, 680 (9th

  Cir. 2006)).    “The removing party has the burden of

  affirmatively explaining the absence of any co-defendants in the

  event that fewer than all co-defendants have joined in a removal

  action.”    Hafiz v. Greenpoint Mortg. Funding, Inc., 652 F. Supp.

  2d 1050, 1052 (N.D. Cal. July 16, 2009).         The district court in

  Hafiz also noted that, “all defendants must either join or

  provide within thirty days consent to the removal notice.”             Id.

  (citing 28 U.S.C. 1447(c)).       “Failure to comply with the thirty-

  day time limitation or the unanimity requirement renders the

  removal procedurally defective.”          Wilburn v. Bracher, No. 2:15-

  cv-00699-TLN-GGH, 2015 WL 6163575, at *5 (E.D. Cal. Oct. 19,

  2015) (citing Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193

  n.1 (9th Cir. 1988)).

              Here, BOA filed its Notice of Removal alone, stating

  Inokuma’s “only remaining claims are against [BOA].           Thus, no


                                        9
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 10 of 16   PageID #:
                                   1560


other defendant’s consent is necessary to remove this case.”

[Notice of Removal at ¶ 9.]       In its memorandum in opposition,

BOA repeats this argument, characterizing “the former defendants

[as] nonparties to this suit” whose consent was not necessary to

remove.    [Dkt. no. 12 at 23 (citing Perry v. Safeco,

No. 3:16CV323, 2017 WL 655172, at *3 (E.D. Va. Feb. 16, 2017)).]

However, Perry does not establish that dismissed defendants are

non-parties whose consent to removal is not required; the

district court’s discussion of the motion to remand does not

mention dismissed defendants at all.         See Perry, 2017 WL 655172,

at *3 (ruling that the removing defendant was not required to

obtain the consent of an entity that was not a party but which

the plaintiff referenced in a motion to dismiss filed in the

state court prior to removal).        BOA provides no other cases to

support the proposition that the Dubucs’ consent was not

necessary for removal because they were dismissed.

             BOA argues extensively that the other Purchaser

Defendants’ consents were not necessary for removal because

Plaintiffs’ claims against them were severed and they are no

longer parties to Inokuma’s case or, at most, they are nominal

defendants.    [Mem. in Opp. at 23-24.]       The 3/24/20 State Court

Order severed all Plaintiffs and claims “by individual subject

property.”    [3/24/20 State Court Order at 6.]        However, that

severance did not eliminate the relationship between Inokuma and

                                     10
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 11 of 16     PageID #:
                                   1561


the Dubucs.    The Inokuma property, purchased by the Dubucs, is

at the heart of Inokuma’s claims.         The Dubucs have an obvious

stake in any litigation that could impact their ownership of

that property, and so are intimately linked to the case before

this Court.    As discussed infra, because the Dubucs are still

parties to this case, the Court need not reach BOA’s arguments

as to the other Purchaser Defendants.

            The 3/24/20 State Court order dismissed Inokuma’s

claim against the Dubucs, finding it was barred by the statute

of limitations.     [Id. at 3-5.]     Contrary to BOA’s arguments,

that does not make the Dubucs non-parties.          There is currently

no final judgement as to Inokuma’s claims against the Dubucs.

Haw. R. Civ. P. 54(b) reads, in pertinent part:

            when multiple parties are involved, the court may
            direct the entry of a final judgment as to one or
            more but fewer than all of the claims or parties
            only upon an express determination that there is
            no just reason for delay and upon an express
            direction for the entry of judgment. In the
            absence of such determination and direction, any
            order or other form of decision, however
            designated, which adjudicates fewer than all the
            claims or the rights and liabilities of fewer
            than all the parties shall not terminate the
            action as to any of the claims or parties, and
            the order or other form of decision is subject to
            revision at any time before the entry of judgment
            adjudicating all the claims and the rights and
            liabilities of all the parties.

(Emphasis added.)     At a minimum, Inokuma’s claims against BOA

were not adjudicated by the 3/24/20 State Court Order.               The


                                     11
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 12 of 16     PageID #:
                                   1562


state court did not “direct the entry of a final judgment” in

favor of the Dubucs pursuant to Haw. R. Civ. P. 54(b).               Indeed,

the ICA held “the circuit court has neither resolved all of the

multiple claims in this case nor reduced its dispositive rulings

to an appealable final judgment.”         Abel, No. CAAP-XX-XXXXXXX,

2020 WL 3547963, at *1.      A plain reading of the rule shows that

the Dubucs are still parties to the present action.

            Other courts have recognized the principle that

defendants dismissed without a final judgment remain parties to

a case for the purposes of consenting to removal.           In noting

that a dismissed defendant’s consent was necessary for removal,

one district court stated, “[o]nly when all claims against all

parties to the suit are adjudicated will the [state court’s

order of dismissal] be final and appealable.          The [dismissed

defendants] are therefore still parties to the case . . . .”

Warner v. Midnight Recovery, Inc., Case No. 3:19-cv-00453-RGJ,

2020 WL 1105111, at *2 (W.D. Ky. Mar. 6, 2020).          The district

court went on to state explicitly that, because the removing

defendant “did not obtain [the dismissed defendants’] consent,

removal is improper.”      Id. at *3 (citing 28 USC

§ 1446(b)(2)(A)).     In addressing a similar case involving a

summary judgment and a rule similar to Haw. R. Civ. P. 54(b),

another district court ruled that,



                                     12
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 13 of 16   PageID #:
                                   1563


            in case[es] involving multiple parties or
            multiple claims, a judgment as to one party is
            not immediately appealable unless the trial court
            makes a finding in writing that there is no just
            reason for delaying appeal or enforcement. In
            the absence of such a finding, the trial court
            retains jurisdiction over the entire action,
            including the power to revise the judgment at any
            time prior to the entry of a judgment
            adjudicating all the claims. . . . Given that
            [the party which obtained summary judgement prior
            to removal] was still subject to the jurisdiction
            of the trial court, its consent to removal was
            required. . . .

Janis v. Workhorse Custom Chassis, LLC, 891 F. Supp. 2d 970,

975–76 (N.D. Ill. 2012).4

            No parties contest that the Dubucs were properly

served.    They did not join in the Notice of Removal.         They are

not nominal, fraudulently joined, or unknown defendants.             BOA

did not provide an averment of the Dubucs’ consent to removal.

BOA could have cured the lack of consent at the time of removal

by obtaining the Dubucs’ consent prior to the expiration of the

thirty-day removal period, but did not do so.          See Lewis v. HSBC

Bank USA, N.A., CIVIL NO. 17-00234 DKW-KSC, 2017 WL 3671279, at

*8 (D. Hawai`i Aug. 25, 2017) (“Defects in removal notices may

be cured within the 30-day period permitted for joinder.”

      4Janis distinguishes a dismissal from a summary judgment,
noting that “a dismissed defendant was no longer subject to the
jurisdiction of the state court,” see 891 F. Supp. 2d at 975
(citing Shaw v. Dow Brands, Inc., 994 F.2d 364, 369 (7th Cir.
1993)), but as discussed supra, the Dubucs are still subject to
the jurisdiction of the state court.



                                     13
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 14 of 16   PageID #:
                                   1564


(citation omitted)).5      Given the demanding standard governing

removal, this Court finds that the Notice of Removal was not

unanimous, and, thus the Notice of Removal was procedurally

defective.    As this is a dispositive defect, this Court need not

reach the issues of: whether the 3/20/20 State Court Order and

the 3/24/20 State Court Order severed the state court action

into separate actions; or whether the orders implicated the

voluntary-involuntary rule.

II.   Removal-Related Costs and Fees

             Inokuma also seeks an award of the attorneys’ fees and

costs they incurred because of the removal of this case.             28

U.S.C. § 1447(c) states, in pertinent part: “An order remanding

the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the

removal.”

             Absent unusual circumstances, a court may award
             costs and attorney’s fees under § 1447(c) only
             where the removing party lacked an objectively
             reasonable basis for seeking removal. Martin v.
             Franklin Capital Corp., 546 U.S. 132, 141, 126 S.
             Ct. 704, 163 L. Ed. 2d 547 (2005). Removal is
             not objectively unreasonable “solely because the
             removing party’s arguments lack merit, or else
             attorney’s fees would always be awarded whenever
             remand is granted.” Lussier v. Dollar Tree
             Stores, Inc., 518 F.3d 1062, 1065 (9th Cir.
             2008).

      52017 WL 3671279 was the magistrate judge’s report and
recommendation, which was subsequently adopted by the district
judge. 2017 WL 4019416 (Sept. 12, 2017).


                                     14
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 15 of 16   PageID #:
                                   1565




Grancare, LLC v. Thrower ex rel. Mills, 889 F.3d 543, 552 (9th

Cir. 2018).    While remand is granted on procedural grounds, the

Notice of Removal presented significant legal issues as to the

appropriateness of remand after a state court’s severance order.

Therefore, Inokuma’s request for removal-related attorneys’ fees

and costs is denied because BOA had an objectively reasonable

basis for removal.

                                CONCLUSION

            On the basis of the foregoing, Inokuma’s Motion for

Order of Remand, filed May 20, 2020, is HEREBY GRANTED IN PART

AND DENIED IN PART.      The Motion is GRANTED insofar as this

Court: CONCLUDES that the removal of this case was improper

because not all defendants consented to removal; and REMANDS the

instant case to the state court.          The Motion is DENIED as to

Inokuma’s request for an award of removal-related attorneys’

fees and costs.     The Clerk’s Office is DIRECTED to effectuate

the remand on August 18, 2020, unless BOA files a timely motion

for reconsideration of the instant Order.

            IT IS SO ORDERED.




                                     15
Case 1:20-cv-00178-LEK-RT Document 20 Filed 08/03/20 Page 16 of 16   PageID #:
                                   1566




            DATED AT HONOLULU, HAWAI`I, August 3, 2020.




GREGG C. INOKUMA VS. BANK OF AMERICA, N.A., ET AL; CV 20-00178
LEK-RT; ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF'S
MOTION FOR ORDER OF REMAND




                                     16
